DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered. Claims 1-8 and 17-26 are currently under examination on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 17-26 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Miyazama et al (US 2002/0030179, of record, ‘179 hereafter) in view of Bernatz et al (US 2009/0324853, of record, ‘853 hereafter).
Regarding claims 1-8, 20-24 and 26, ‘179 discloses that a liquid crystal medium preferably having a nematic phase comprises at least two of the compounds being  represented as following formula ([0052], Table in Example 5, [0116], LC compound: 3-BB(2F, 3F)-O2, 3-BB(2F, 3F)-O4, 5-BB(2F, 3F)-O4):
   
    PNG
    media_image1.png
    176
    387
    media_image1.png
    Greyscale


Regarding claims 17-19, modified ‘179 teaches all the limitations of claim 1, the cited references also disclose an electro-optical display comprising the liquid crystal medium, and the electro-optical display is active-matrix address type module such as ECB, which includes VA or MVA display ([0064] of ‘179, [0243] of ‘843).
Regarding claim 25, modified ‘179 teaches all the limitations of claim 1, ‘853 also discloses that the liquid crystal medium may further includes a reactive mesogen meets at least one of compound as listed in the present claim ([0015]-[0044], [0267]) to stabilized liquid crystal medium layer in a PSA display.

Response to Arguments
Applicant's arguments filed on 01/27/2021 have been fully considered but they are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RUIYUN ZHANG/
Primary Examiner, Art Unit 1782